Citation Nr: 0021791	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-11 379	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wounds of the right thigh.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant was a combat veteran who served on active duty 
from August 1943 to January 1946.  He participated in many 
battles and campaigns and was awarded various decorations, 
including the Purple Heart and the Combat Infantryman Badge.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating determination.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1943 to January 1946.

2.	On August 15, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Denver, 
Colorado, that the veteran died on July [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).  


ORDER

The appeal is dismissed.


		
             Gary L. Gick
	Member, Board of Veterans' Appeals


 


